
	
		II
		110th CONGRESS
		1st Session
		S. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. Bingaman, Mrs. Boxer, Mr.
			 Schumer, Mr. Lieberman,
			 Mr. Lautenberg, Ms. Cantwell, Mr.
			 Leahy, Ms. Stabenow,
			 Mr. Webb, Mr.
			 Salazar, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enhance the security of the United States by reducing
		  the dependence of the United States on foreign and unsustainable energy sources
		  and the risks of global warming, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Energy and Environmental
			 Security Act of 2007.
		2.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, legislation
			 to enhance the security of the United States by reducing the dependence of the
			 United States on foreign and unsustainable energy sources and the risks of
			 global warming by—
			(1)requiring reductions in emissions of
			 greenhouse gases;
			(2)diversifying and expanding the use of
			 secure, efficient, and environmentally-friendly energy supplies and
			 technologies;
			(3)reducing the burdens on consumers of rising
			 energy prices;
			(4)eliminating tax giveaways to large energy
			 companies; and
			(5)preventing energy price gouging,
			 profiteering, and market manipulation.
			
